NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            DEC 14 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   15-10483

              Plaintiff-Appellee,                D.C. No.
                                                 2:13-cr-00388-ROS-1
 v.

LETICIA RIVAS, AKA Leticia Montano,              MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                          Submitted December 12, 2016**
                             San Francisco, California

Before: O’SCANNLAIN, GOULD, and M. SMITH, Circuit Judges.

      Leticia Rivas, also known as Leticia Montano, challenges the district court’s

application of a six-level sentencing enhancement for smuggling, transporting, or




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
harboring more than 24 aliens. See U.S.S.G. § 2L1.1(b)(2). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      The government did not need to prove that Rivas knew there were 25 or

more unlawful aliens at 6621 West Miami (the “Miami Property”) for the district

court to impose the sentencing enhancement. The enhancement provides: “If the

offense involved the smuggling, transporting, or harboring of six or more unlawful

aliens, increase as follows . . . .” U.S.S.G. § 2L1.1(b)(2) (emphasis added). This is

followed by a chart showing the number of unlawful aliens involved and the

corresponding increases in sentence levels. Id. An offense involving 25–99

unlawful aliens results in a six-level enhancement. Id. § 2L1.1(b)(2)(B). The plain

language of the Sentencing Guideline does not require that the defendant have

knowledge of the number of aliens involved, and we do not read a scienter

requirement into it. See United States v. Gonzalez, 262 F.3d 867, 869–70 (9th Cir.

2001) (per curiam).

      The district court did not clearly err in finding that there was sufficient

evidence linking Rivas to the Miami Property. Rivas pleaded guilty to conspiracy

to harbor illegal aliens, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(iii) and

(a)(1)(A)(v)(I). Beginning in mid-2008, using her property management company

Sol Realty, Rivas leased and directed others working for her to lease houses to


                                           2
“unqualified” or “illegitimate” renters who did not have valid identification or

proof of income. Despite knowing that some of the properties she managed were

likely being used for unlawful purposes, Rivas did not take steps to prevent the

homes she leased from being used for illegal purposes. Instead, she gave advice to

renters to help them avoid having the police called on the homes they rented, but

did not occupy. She also gave advice to an undercover agent about how to better

hide the illegal aliens she knew he was harboring at a home he rented from Sol

Realty. Finally, Rivas was connected to the Miami Property where the illegal

aliens giving rise to the enhancement were found; she signed the Miami Property

lease. The district court did not clearly err in enhancing Rivas’s sentence.

      It is of no import that the raid on the Miami Property occurred before the

time period for the conspiracy charged in the indictment. For purposes of

enhancing a defendant’s sentence, a court may consider a defendant’s relevant

conduct, “largely unrestrained by whether the defendant has been held criminally

accountable for such actions.” United States v. Williams, 217 F.3d 751, 754 (9th

Cir. 2000).

      AFFIRMED.




                                          3